Title: Archibald Robertson to Thomas Jefferson, 23 May 1815
From: Robertson, Archibald
To: Jefferson, Thomas


          Dear Sir  Lynchburg 23rd may 1815
          I am faverd with yours of yesterday & to days date & have furnishd mr Goodman with Sixty Dollars, the other sums you mention will be furnishd at any time they are wanted—
          I am glad you have found a memo of the bond executed by Griffin & hope on your return home you will find the accounts all right—
          Respectfully Your mo ob StA. Robertson
        